Citation Nr: 1742918	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-13 079A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability and hypertension.  This matter also arises from a July 2008 rating decision that denied service connection for tinnitus and hearing loss.  

In August 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge concerning the issues of service connection for a back disability, hypertension, tinnitus, and hearing loss of both ears.  A transcript of that hearing is associated with the record.

An April 2010 Board decision denied claims for service connection for hypertension, tinnitus, and hearing loss of both ears.  The Veteran did not appeal the denial of those claims to the United States Court of Appeals for Veterans Claims.  In April 2010, the Board also remanded the issue of entitlement to service connection for a back disability for further development.

In July 2010, the Veteran filed a claim for an increased rating for service-connected PTSD.  In March 2011, he filed a claim to reopen the previously denied claims for service connection for a hearing loss disability of the left and right ears.  A November 2011 rating decision denied those claims.  The perfected an appeal of those issues.

The Veteran filed a claim for a TDIU in April 2014.  In May 2015, the RO denied the claim for TDIU.  The Veteran perfected an appeal of that issue.


ORDER TO VACATE

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

On January 27, 2017, the Veteran's attorney requested a 90-day extension of time, to and including April 25, 2017, to allow the Veteran to obtain and submit outstanding evidence relevant to his appeal.  On February 10, 2017, the Board issued a decision regarding these issues without addressing the January 27, 2017, request for an extension of time.

Accordingly, the February 10, 2017, Board decision addressing the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability, entitlement to service connection for a back disability, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to TDIU is vacated so that the January 27, 2017, request for an extension of time can be properly addressed.


	                        ____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



